

115 S213 RS: Jay S. Hammond Wilderness Act of 2017
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 145115th CONGRESS1st SessionS. 213[Report No. 115–108]IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJune 14, 2017Reported by Ms. Murkowski, without amendmentA BILLTo designate the wilderness within the Lake Clark National Park and Preserve in the State of Alaska
			 as the Jay S. Hammond Wilderness Area.
	
 1.Short titleThis Act may be cited as the Jay S. Hammond Wilderness Act of 2017.
		2.Designation of Jay S. Hammond Wilderness Area
 (a)DesignationThe approximately 2,600,000 acres of National Wilderness Preservation System land located within the Lake Clark National Park and Preserve designated by section 201(e)(7)(a) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 410hh(e)(7)(a)) shall be known and designated as the Jay S. Hammond Wilderness Area.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the wilderness area referred to in subsection (a) shall be deemed to be a reference to the Jay S. Hammond Wilderness Area.June 14, 2017Reported without amendment